DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“one heat exchange unit” in claims 76 and 80 invoke 112f, interpreted (according to the specification and drawing Fig. 2) to be: the heat exchanger 500 or equivalents thereof.
“a separation unit” in claim 80 invoke 112f, interpreted (according to the specification and drawing Fig. 2) to be: the separator 540 or equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“pressurization unit” in claims 78 and 81 do not invoke 112f because the claim also recite sufficient structure being compressors, pumps, or combinations.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 69-73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 69-73 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification generally recites various numerical ranges, one example on page 13 ll. 19-22 “average blade height can be about 0.05 m to about 0.25 m, about 0.075 m to about 0.225 m, about 0.1 m to about 0.2 m, or about 0.125 m to about 0.175 m”.  However, there is no indication of to what degree or tolerance the term “about” means.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 68-70 and 74-84 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,927,679 in view of ElKady (20090218821).
Regarding claim 68
	Claim 1 of US 10,927,679 discloses a turbine assembly comprising a casing defining an inlet in fluid communication with the combustor and an outlet for release of a turbine discharge stream, the casing including therein a rotor and a plurality of blades extending radially outwardly from the rotor, the turbine assembly having a ratio of a length of the turbine assembly to an average diameter of the blades, said ratio being 3.5 to 7, the length of the turbine assembly being defined as a distance substantially between a blade of the plurality of blades that is immediately adjacent the inlet and a blade of the plurality of blades that is immediately adjacent the outlet.
Claim 1 of US 10,927,679 is silent on a combustor configured for providing a combustion product stream; and a power generator in connection with the turbine assembly.
However, ElKady teaches a power generation system having:
a combustor configured for providing a combustion product stream (Fig 3 showing air 32 and fuel 20 to combust in combustor 16 to form a combustion product stream 22);
a power generator in connection with the turbine assembly (generator 26 in connection with the turbine assembly 24).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to couple a combustor, a generator, as suggested and taught by ElKady, to the turbine assembly in Claim 1 of US 10,927,679, in order to have a combustor configured for providing a combustion product stream; and a power generator in connection with the turbine assembly, because this configuration produces useful electrical power.
Regarding claim 69
	Claim 2 of US 10,927,679 is the same as claim 69.
Regarding claim 70
	Claim 3 of US 10,927,679 is the same as claim 69.
Regarding claim 74
	Claim 1 of US 10,927,679 in view of ElKady discloses the power generation system of claim 68.
Claim 1 of US 10,927,679 is silent on one or more components configured for processing the turbine discharge stream to provide a purified stream.
However, ElKady teaches a power generation system having one component (88 Fig 3) configured for processing the turbine discharge stream (decontamination unit 88 to remove contaminants in exhaust gas 30 to provide a stream 94, Para 0027, therefore, stream 94 is interpreted to be the purified stream) to provide a purified stream (94).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to couple a decontamination unit, as suggested and taught by ElKady, to the turbine assembly in Claim 1 of US 10,927,679, in order to process the turbine discharge stream to provide a purified stream, because this configuration allows for minimizing emission such as NOx (Para 0020). 
Regarding claim 75
	Claim 1 of US 10,927,679 in view of ElKady discloses the power generation system of claim 68.
Claim 1 of US 10,927,679 in view of ElKady further discloses wherein the one component (ElKady teaches unit 88 Fig 3) configured for processing the turbine discharge 
Regarding claim 76
	Claim 1 of US 10,927,679 in view of ElKady discloses the power generation system of claim 68.
Claim 1 of US 10,927,679 in view of ElKady further discloses at least one heat exchange unit (ElKady teaches a heat recovery steam generator 36 to remove heat from exhaust gas stream 30 to produce steam, Para 0024) configured to receive the turbine discharge stream (30) and remove heat therefrom to produce an unprocessed recycle stream (62).
Regarding claim 77
	Claim 1 of US 10,927,679 in view of ElKady discloses the power generation system of claim 76.
Claim 1 of US 10,927,679 in view of ElKady further discloses at least one reactor (ElKady teaches a condensate cleanup unit 92, Para 0027) configured to receive the unprocessed recycle stream (stream 62 travels to condensate cleanup unit 92), remove impurities (for acid removal) therefrom, and provide a purified recycle stream (94).
Regarding claim 78
	Claim 1 of US 10,927,679 in view of ElKady discloses the power generation system of claim 77.
Claim 1 of US 10,927,679 in view of ElKady further discloses one pressurization unit being a compressor (ElKady teaches a compressor 12 to pressurize a mixture flow 32 including the purified stream 94 in Fig 3) configured to pressurize the purified recycle stream.
Regarding claim 79
	Claim 1 of US 10,927,679 discloses expanding the combustion product stream in a turbine assembly comprising a casing defining an inlet for receiving the combustion product stream and an outlet for release of a turbine discharge stream, the casing including therein a rotor and a plurality of blades extending radially outwardly from the rotor, the turbine assembly having a ratio of a length of the turbine assembly to an average diameter of the blades, said ratio being 3.5 to 7, the length of the turbine assembly being defined as a distance substantially between a blade of the plurality of blades that is immediately adjacent the inlet and a blade of the plurality of blades that is immediately adjacent the outlet.
Claim 1 of US 10,927,679 is silent on combusting a fuel with oxygen in a combustor to form a combustion product stream; generating power with a generator in connection with the turbine assembly; and processing the turbine discharge stream to provide a purified stream.
However, ElKady teaches a power generation system to perform the steps of:
combusting a fuel with oxygen in a combustor (Fig 3 showing air 32 and fuel 20 to combust in combustor 16) to form a combustion product stream (22);
generating power with a generator (generator 26) in connection with the turbine assembly (24); and 
processing the turbine discharge stream (30) to provide a purified stream (decontamination unit 88 to remove contaminants in exhaust gas 30 to provide a purified stream 94, this indicates that the exhaust stream 30 is purified by removing contaminants).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to couple a combustor, a generator, and a decontamination unit, as suggested and taught by ElKady, to the turbine assembly in Claim 1 of US 10,927,679, in order to combusting a fuel with oxygen in a combustor to form a combustion product stream; generating power with a generator in connection with the turbine assembly; and processing the turbine discharge stream to provide a purified stream, because this allows for generation of useful electrical power while minimizing emission such as NOx (Para 0020). 
Regarding claim 80
	Claim 1 of US 10,927,679 in view of ElKady discloses the method of claim 79.
Claim 1 of US 10,927,679 in view of ElKady further discloses wherein the processing comprises: removing heat from the turbine discharge stream in at least one heat exchange unit (ElKady teaches a heat recovery steam generator 36 to remove heat from exhaust 30 to provide steam, Para 0024) to provide a cooled stream; and 
passing the cooled stream through a separation unit (88) to provide the purified stream (94).
Regarding claim 81
	Claim 1 of US 10,927,679 in view of ElKady discloses the method of claim 80.
Claim 1 of US 10,927,679 in view of ElKady further discloses pressurizing the purified stream in a compressor (ElKady teaches compressing the purified stream 94 in a compressor 12 in Fig 3).
Regarding claim 82
	Claim 1 of US 10,927,679 in view of ElKady discloses the method of claim 81.
Claim 1 of US 10,927,679 in view of ElKady further discloses wherein after said pressurizing, at least a portion of the purified stream is recycled to the combustor (purified stream 94 pressurized by compressor 12 into stream 18 to feed to combustor 16 in Fig 3).
Regarding claim 83
	Claim 1 of US 10,927,679 in view of ElKady discloses the method of claim 81.
Claim 1 of US 10,927,679 in view of ElKady further discloses wherein the purified stream comprises carbon dioxide (exhaust gas 30 contains carbon dioxide, Para 0025 ll. 11-15).
Regarding claim 84
	Claim 1 of US 10,927,679 in view of ElKady discloses the method of claim 79.
Claim 1 of US 10,927,679 in view of ElKady further discloses wherein combusting the fuel (fuel 20 in Fig 3) with the oxygen (a portion of exhaust gas 30 mixed with ambient air 14 to form flow 32, flow 32 is compressed by compressor 12 then combusted in combustor 16, Para 0025 ll. 1-9) in the combustor is carried out in the presence of pressurized carbon dioxide.

Claim(s) 71 and 73 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,927,679 in view of ElKady, as applied to claim 68 above, and further in view of Halliwell (Figures 9, 12-13).
Regarding claim 71
	Claim 1 of US 10,927,679 in view of ElKady discloses the power generation system of claim 68.
Claim 1 of US 10,927,679 in view of ElKady is silent on wherein the length of the turbine assembly is less than about 11 meters.
However, Halliwell teaches a configuration of the VPF56 gas turbine engine having a turbine assembly with a length of less than about 11 meters (Fig. 9 annotated below showing length of turbine assembly to be about 20 inches which is less than 11 meters).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to configure the length of the turbine assembly in Claim 1 of US 10,927,679 as modified by ElKady, to have a length of less than 11 meters, as suggested and taught by Halliwell, because this configuration can still able to achieve a relatively high thrust (the VPF56 configuration has a higher net thrust than a baseline engine in Fig. 13 showing VPF56 having a net thrust of 28,444 lbf versus the baseline CFM56-7B24 with 24,200 lbf).

    PNG
    media_image1.png
    1216
    1696
    media_image1.png
    Greyscale

Regarding claim 73
	Claim 1 of US 10,927,679 in view of ElKady discloses the power generation system of claim 68.
Claim 1 of US 10,927,679 in view of ElKady is silent on wherein the average diameter of the blades is about 0.25 meters to about 3 meters.
However, Halliwell teaches a configuration of the VPF56 gas turbine engine having a plurality of blades in the turbine assembly with an average dimeter of 0.24 meters, which is near or about 0.25 meters (Fig. 12 annotated below for calculations and clarity).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to configure the plurality of blades in Claim 1 of US 10,927,679 as modified by ElKady, to have an average diameter of the blades is about 0.25 meters to about 3 meters, as . 

    PNG
    media_image2.png
    955
    1854
    media_image2.png
    Greyscale


Claim(s) 85 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,927,679 in view of ElKady, as applied to claim 84 above, and further in view of Charron (20040253165).
Regarding claim 85 
Claim 1 of US 10,927,679 in view of ElKady discloses the method of claim 84.
Claim 1 of US 10,927,679 in view of ElKady is silent on wherein the pressurized carbon dioxide is at a pressure of at least 7.5 MPa.
However, Charron teaches a power generation system configured to compress a carbon dioxide flow in a compressor (Compressor C allows to compress the CO.sub.2 from treating means 10 up to pressures higher than 10 MPa, Para 0040 and Fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to compressed a portion of the carbon dioxide stream in Claim 1 of US 10,927,679 as modified by ElKady, to a pressure of at least 7.5 MPa, as suggested and taught by Charron, because this allows for easy and efficient transport and storage of carbon dioxide for later use.

Allowable Subject Matter
Claim(s) 72 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
i.	In claim 72, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a turbine assembly comprising, among other features, 
an inlet for receiving the combustion product stream, and 
an outlet for release of a turbine discharge stream,
a ratio of a length of the turbine assembly to an average diameter of the blades being 3.5 to 7, defined to be between immediately adjacent the inlet and a immediately adjacent the outlet.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Alml (5590519) teaches a power generation system having a scrubber 10, 12 that separates environmentally endangering materials from the exhaust gas
Huber (5595059) teaches a system that recirculates an exhaust gas via flue gas compressor 150 to feed back into the combustor 110
Rao (20060260290) teaches an exhaust gas recirculation by cooling the exhaust flow and feeding it into a compressor
Griffin (20070034171) teaches an exhaust gas recirculation and processes of removing carbon dioxide from the exhaust gas flow
Buecker (20060064985) teaches a power generation system

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 



/Thuyhang N Nguyen/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741